FILED
                           NOT FOR PUBLICATION                              MAR 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30118

              Plaintiff - Appellee,              D.C. No. 3:11-cr-00176-EJL-2

  v.
                                                 MEMORANDUM *
MATTHEW VAN LITH,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 12-30119

              Plaintiff - Appellee,              D.C. No. 3:11-cr-00176-EJL-1

  v.

KAILEY DOAN,

              Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted March 5, 2013 **
                                Seattle, Washington

Before: FERNANDEZ, W. FLETCHER, and RAWLINSON, Circuit Judges.

      Appellants Matthew Van Lith and Kailey Doan, who were convicted of

marijuana possession at an Idaho campground, challenge the district court’s denial

of their motions to suppress.

      The district court properly denied the motions to suppress because, under the

totality of circumstances, the Bureau of Land Management ranger “had a

particularized and objective basis for suspecting” that Van Lith and Doan were

engaged in criminal activity. United States v. Basher, 629 F.3d 1161, 1165 (9th

Cir. 2011) (citation omitted).

      AFFIRMED.




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2